IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE            FILED
                        JANUARY SESSION, 1998       February 23, 1998

                                                   Cecil W. Crowson
                                                  Appellate Court Clerk
STATE OF TENNESSEE,             )   C.C.A. NO. 01C01-9705-CR-00179
                                )
          Appellee,             )
                                )   SMITH COUNTY
V.                              )
                                )
                                )   HON. J.O. BOND, JUDGE
LANDY G. KASH,                  )
                                )
          Appe llant.           )   (DUI TH IRD OF FENS E)




FOR THE APPELLANT:                  FOR THE APPELLEE:

JACKY O. BELLAR                     JOHN KNOX WALKUP
BELLAR & BELLAR                     Attorney General & Reporter
212 M ain Stree t
P.O. Box 332                        CLINT ON J. M ORG AN
Carthage, TN 37030                  Assistant Attorney General
                                    2nd Floor, Cordell Hull Building
                                    425 Fifth Avenue North
                                    Nashville, TN 37243

                                    TOM P. THO MPS ON, JR .
                                    District Attorn ey Ge neral

                                    H. DOUGLAS HALL
                                    Assistant District Attorney General
                                    111 C herry Stre et
                                    Lebanon, TN 37087-3609




OPINION FILED ________________________

APPEAL DISMISSED

THOMAS T. WOODALL, JUDGE
                                    OPINION
        After being convicted of DUI, third offense, and driving on a revoked license

following a jury trial, the Defendant, Landy G. Kash, filed a Motion for New Trial on

December 12, 1996. There is no order in the record either granting or denying that

motion. There is a handwritten notation on the motion that it was overruled, but the

judge ’s signature does n ot appe ar in the no tation. Ho wever, for a n order to be valid,

it must b e in writing a nd it mus t be enter ed in the c ourt’s m inutes. See Evans v.

Perkey, 647 S.W .2d 636 , 641 (T enn. Ap p. 1982 ); We lch v. State , 553 S.W.2d 917,

919-20 (Tenn. Crim. App. 1977). The time for appeal runs from the entry of a proper

order de nying a n ew trial. Te nn. R. A pp. P. 4(c ).



       In Hutchison v. ARO Corp., 653 S.W .2d 738, 740 (Tenn. Ap p. 1983), the co urt

held that in the absence of a ruling on the motion for new trial, there has been no

final disposition in the lowe r court, and that accordingly, there is no appeal as of right

and the notice of appeal is of no effect. This Court’s appellate jurisdiction is limited

to review of th e final judg ments of trial courts, and therefore, we ca nnot e ntertain this

appeal as we are without jurisdiction to do so. Tenn. Code Ann. § 16-5-108(a). The

appeal is therefore dismissed.


                                   ____________________________________
                                   THOMAS T. W OODALL, Judge


CONCUR:


___________________________________
DAVID H. WELLES , Judge

___________________________________
JERRY L. SMITH, Judge

                                             -2-
-3-